Citation Nr: 1233571	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2011.  A copy of the transcript was reviewed and associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  A tinnitus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in November 2007 and January 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters from the RO also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and he has not indicated treatment with VA for his claimed disabilities.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his hearing loss and tinnitus in February 2008, with an addendum added in March 2008.  Audiometric testing indicated the Veteran had a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 (2011) and the Veteran also reported tinnitus.  The VA examiner concluded that the Veteran's hearing loss and tinnitus were not caused by or a result of noise exposure in service.  The examiner took into account the Veteran's reported history, his current symptoms, review of the available treatment records, and the results of physical examination and audiological testing.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability within one year of service; indeed, such disability was not diagnosed until multiple years after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss and tinnitus due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure from diesel electric power generators and aircraft engines.  

Given the Veteran's MOS of electrical power production specialist, exposure to significant acoustic trauma is likely and may be presumed.  The Veteran's service treatment records, however, are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  Indeed, the Veteran denied ear, nose, or throat trouble at his October 1969 separation examination.  He also denied hearing loss at that time.  Audiological testing in October 1969 showed hearing acuity that did not meet the level or a hearing loss disability for VA purposes, although in the right ear at 500 Hertz pure tone level threshold was 25 decibels, indicative of some level of hearing loss.  Significantly, the Veteran has denied in-service hearing difficulty or tinnitus.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current bilateral hearing loss and tinnitus were caused by any incident of service.  The Board concludes they were not.

After service, the Veteran's treatment records do not indicate a diagnosis of bilateral hearing loss or tinnitus for over 30 years after service.  The first documentation of hearing problems was in May 2002, when the Veteran reported that he had been having some significant difficulty hearing.  After testing, the Veteran was prescribed bilateral hearing aids.  A March 2004 audiogram showed hearing acuity that would meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  

In the Veteran's August 2007 claim for entitlement to service connection, he reported hearing loss beginning in 1969.  In November 2007, the Veteran added a claim for entitlement to service connection for tinnitus, claiming that he had experienced a "rushing" sound in his ears following flight line service and that the problems had increased in volume over the years.  In a January 2008 statement, the Veteran indicated that after service he returned to college he found himself sitting in front of the classroom in order to hear the lessons.  At that time, however, the Veteran did not realize that this requirement was due to his duty assignment while in service, but that now he could logically only attribute the difficulty hearing to the aircraft and diesel generators.

The Veteran was afforded a VA examination in February 2008.  The claims file was not available at the time of examination.  The Veteran reported difficulty hearing in situations involving conversations when multiple speakers were present, as well as difficulty understanding telephone and television conversations.  The Veteran discussed his work in service involving operating diesel electric power generators and runway barriers, including noise exposure from diesel engines and aircraft.  The Veteran reported a pre-service history involving target shooting and hunting, but denied any such current activities.  He did use a chainsaw a few times per year, with hearing protection, and the use of hand power tools without ear protection.  The Veteran reported that he could not remember the precise period of onset of bilateral tinnitus, except that he first noticed hearing problems when he returned to college after separation from service.  Following examination, the examiner diagnosed bilateral sensory neural hearing loss.  The examiner was not able to provide a medical opinion as to etiology, as the claims file had not been provided.

Following review of the claims file, the examiner provided a March 2008 addendum opinion.  The examiner noted the multiple in-service audiograms, including at separation, that showed hearing acuity within normal limits.  Based on the foregoing and the results from the February 2008 VA examination, the examiner concluded that the Veteran's hearing loss and tinnitus were not caused by or a result of noise exposure while in the military.  The rationale for the opinion was the Veteran's hearing acuity was within normal limits in both ears at separation and that the tinnitus was likely related to the hearing loss that appeared to have been acquired sometime after separation from service.

Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus.  

Initially, the Board notes that the Veteran has current diagnoses of bilateral hearing loss disability as defined under 38 C.F.R. § 3.385, as well as a tinnitus disability.

As to the etiology of that hearing loss and tinnitus, however, the Board finds the opinions expressed in the March 2008 addendum to the February 2008 VA examiner's examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The VA examiner discussed the Veteran's assertions that he was exposed to diesel electric power generators and runway barriers and that he had noticed hearing problems when he returned to college after separation from service.  The examiner, however, found more persuasive the separation audiogram that showed the Veteran's bilateral hearing acuity did not reach the level of a hearing loss disability as defined by VA regulations.  Moreover, the Veteran's tinnitus disability was most likely related to his hearing loss disability that began after separation from service.  As such, the Board concludes the August 2010 examiner's opinion is fully explained and consistent with the evidence of record.  Consequently, the Board finds this report to be the most probative evidence of record as to whether his current hearing loss disability and tinnitus are related to service.

The Board has considered the Veteran's contentions that his current bilateral hearing loss and tinnitus were caused by his in-service exposure to acoustic trauma from diesel generators and aircraft.  In that regard, the Veteran is certainly competent to report that he experiences difficulty hearing, and tinnitus is the type of disability that is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, however, the Veteran has reported divergent dates of onset of his hearing loss and tinnitus.  On several occasions the Veteran has reported onset of hearing problems on returning to college after service, which during the September 2011 Board hearing he indicated was within one year of his separation from service.  Specifically, he has reported that he was forced to sit in the first row of seats in order to hear the instructors.  On the other hand, the Veteran also has stated on multiple occasions that he was unsure as to the specific time period of onset of hearing problems after service.  During the September 2011 Board hearing, for example, in response to a question about when he first noticed hearing loss the Veteran responded that he could not remember the precise time that he noticed hearing problems.  When asked to provide a rough estimate, he indicated that it probably was in the mid- to late-1970s, or multiple years after service.  See September 2011 Board hearing transcript at 7.  As to his tinnitus, the Veteran also denied knowing the precise time of onset of tinnitus.  See id at 10-11.  Later in that same hearing, however, the Veteran again indicated that he may have had hearing problems that he did not recognize as such on returning to college within one year of separation from service.  See id at 15-16.  Given the disparity between the reported onset of hearing problems by as much as 10 years, the Board affords the Veteran's various reports as to the onset of his hearing problems extremely little weight.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

In the absence of consistent credible evidence of continuity of decreased hearing acuity and tinnitus from service or within one year of service and given the complex nature of diagnosing a hearing loss disability as defined by VA regulations based on audiometric testing, the Board finds any opinions expressed by the Veteran linking his current bilateral hearing loss or tinnitus to his military service substantially outweighed by the February 2008 VA examination report and March 2008 addendum.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, bilateral hearing loss and tinnitus were not diagnosed until decades after service.  No medical professional has ever otherwise linked the Veteran's current bilateral hearing loss and tinnitus to service, and, in fact, there is medical evidence to the contrary.  Moreover, the Board affords extremely little weight to the Veteran's statements regarding the onset of hearing problems, in light of the significant disparity reflected therein.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claims, and that service connection for bilateral hearing loss and tinnitus is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


